—In an action pursuant to Executive Law § 296, inter alia, to recover damages for age discrimination, the plaintiff appeals from an order of the Supreme Court, Nassau County (Murphy, J.), dated July 3, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, with costs, the motion is denied, and the complaint is reinstated.
*282There are triable issues of fact as to whether the plaintiff was replaced by a younger person and whether the reason advanced by the defendants for his discharge was, in fact, a pretext (see, Mayer v Manton Cork Corp., 126 AD2d 526). Thus, the defendants did not establish their entitlement to judgment as a matter of law. O’Brien, J. P., Pizzuto, Joy and Florio, JJ., concur.